Citation Nr: 1816259	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO. 14-27 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracic lordoscoliosis.

2. Entitlement to service connection for thoracic lordoscoliosis.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for thoracic lordoscoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. A May 2009 RO decision declined to reopen a claim of entitlement to service connection for "lordoscoliosis, thoracic, developmental." In the same month, a letter from the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2. Evidence received since the May 2009 decision is neither cumulative nor redundant of evidence previously of record and raises a possibility of substantiating the claim of entitlement to service connection for thoracic lordoscoliosis.


CONCLUSIONS OF LAW

1. The May 2009 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for thoracic lordoscoliosis is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103 (2017).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for thoracic lordoscoliosis. 38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim for entitlement to service connection for scoliosis in January 1980. Over the years, the Veteran has sought to reopen the claim on several occasions. Most recently, a May 2009 rating decision declined to reopen a claim for entitlement to service connection for "lordoscoliosis, thoracic, developmental" on the grounds that no new or material evidence was submitted.

The Veteran was notified in a May 2009 letter that the claim was denied. He did not file a notice of disagreement with the May 2009 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision. Thus, the May 2009 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§3.156(b), 20.1105.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C. § 7105. However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2017). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. Jackson v. Principi, 265 F.2d 1366, 1369 (Fed. Cir. 2001). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a low back disability.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Evidence submitted since the May 2009 rating decision includes medical opinions from an August 2013 VA examination and June 2017 private physician review that had not previously been submitted to agency decision makers and are therefore new. New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade. Here, the new evidence has already triggered the duty to assist, resulting in the opinion provided in August 2013. The Board thus reopens the Veteran's claim of entitlement to service connection for thoracic lordoscoliosis for a de novo review on the merits. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for thoracic lordoscoliosis.


REMAND

The Board finds that an addendum opinion is necessary to clarify the July 2013 VA examination report. Essentially, the VA examiner opined that the Veteran's thoracic lordoscoliosis is a "congenital condition" that did not have its onset in service, and was not aggravated beyond its natural progression by an in-service injury, event, or illness. First, it is unclear whether the examiner meant that the lordoscoliosis is a congenital defect or disease. The presumption of soundness does not apply to congenital or developmental defects and they are not subject to aggravation. Quirin v. Shinseki, 22 Vet. App. 390 (2009). Second, the VA examiner failed to provide a rationale to support his conclusion that a "congenital condition" was not aggravated by service. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).

VA law and regulation provides that congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9. Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection. The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711. There is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. Service connection is not available for a congenital or developmental defect in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. Id.

In this case, the VA examiner opined: "It is a medical fact that lordoscoliosis [is] mostly a congenital condition or it does not develop so fast (few months)." Without further clarification, the Board is without medical expertise to determine whether the lordoscoliosis is a congenital defect or disease. Colvin v. Derwinski, 1 Vet. App. 171 (1991). If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression. If it is a defect, findings must be made as to whether there are any superimposed diseases or injuries (in this case, marching, prolonged standing, and carrying heavy loads) in connection with the congenital defect.

In light of the above, the Board finds that an addendum opinion must be obtained.

Accordingly, this issue is REMANDED for the following action:

Obtain an addendum opinion, from the August 2013 VA examiner if possible, to address the etiology of the Veteran's thoracic lordoscoliosis. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The entire claims file and a copy of this Remand should be made available to the reviewing examiner and the examiner should indicate in the report that the claims file was reviewed. 

The examiner should address the following:

(a) Is the Veteran's thoracic lordoscoliosis a congenital defect or a congenital disease? For VA purposes, a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration. In contrast, a disease is capable of improvement or deterioration.

Please provide a rationale for your opinion, being careful to address the lack of documented symptoms at entry to service.

(b) If the Veteran's thoracic lordoscoliosis is a CONGENITAL DEFECT, is it at least as likely as not (i.e., 50 percent or greater probability) subject to a superimposed disease or injury (marching, prolonged standing, and carrying heavy loads) during military service that resulted in additional disability apart from the congenital or developmental defect?

(c) If the Veteran's thoracic lordoscoliosis is a CONGENITAL DISEASE, does the evidence show it was aggravated (worsened) by the Veteran's military service? If there was worsening, was this due to the natural progress of the disease?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


